Plaintiffs failed to establish any negligence on the part of appellants. There is np evidence from which it could be found that the bus driver should have anticipated that the truck driver would lose control and that the truck .would come across the road and hit the bus after veering far to the right and partly off the hard-surfaced road. Were the complaint not dismissed, a new trial would be granted on the *1049ground that the finding implicit in the verdict of the jury of negligence on the part of the bus driver was against the weight of the evidence. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur. [See 276 App. Div. 784.]